DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This Office Action is in response to the patent application filed on September 11, 2020, for application number 17/018,233. Claims 1-20 have been considered. Claims 1, 6 and 14 are independent claims.
This action is made Non-Final.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Fig. 2 is blurring. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claims 6 and 14 objected to because of the following informalities:  Regarding claim 6, line 15 contains unnecessary function word “and”. Claim 14 contains similar issue found at line 21, therefore, it is similarly objected.  Appropriate correction is required.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Good (US Patent Application Publication US 20140013209 A1), referred to as Good herein.
Lyte et al. (US Patent Application Publication US 20190102856 A1), referred to as Lyte herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Good in view of Lyte.
Regarding independent claim 6, Good discloses “A method of bill synthesis, the method comprising: 
creating a snapshot document, wherein the snapshot document includes … and a formalized reference to an original location for each provision of law to be changed (Good, at ¶¶ [0016]-[0017] and depicted as numeral 100 at Fig. 1, teaches an initial version of a document includes information associated with a change references one of the segments, the portion of the document in which the segment is located.); 
receiving changes to the snapshot document to create an updated snapshot document (id. at ¶ [0016], A selected change is received, the selected change be applied to the document, means update to the document as described at ¶ [0001].), wherein the updated snapshot document includes at least one insertion or at least one deletion to each provision of law to be changed (id. at ¶ [0034], the change is inserting new content in a segment and old content in the segment is deleted.), at least one change set, and change set metadata for the at least one change set(Examiner notes that change set is interpreted as obtained/changed content or new content. id. at ¶ [0034], new content is obtained and combined with formatting instructions, and metadata which is information associated with the change is stored as described at ¶ [0016].), wherein each deletion and each insertion is assigned to at least one change set (id. at ¶ [0034]); 
analyzing the updated snapshot document based on extracting and enumerating each change set and change set metadata and enumerating each addition and each deletion belonging to the change set to create a hierarchical internal data structure for each change set (Examiner notes that “to create a hierarchical internal data structure for each change set” is written as intended use. id. at ¶ [0043], a user interface present changes to a user in the form of a list, name include a description of new content and metadata associated with the segment as described at ¶ [0017], the change includes addition and deletion as described at ¶ [0034].); 
constructing an XML changes document with each hierarchical internal data structure created for the updated snapshot document (id. at ¶ [0028], an XML document may be used by rendering engine, to automatically generate a document, an XML path expression reference the hierarchy of an Extensible Markup Language (XML) document as described at ¶ [0038].); and 
analyzing the XML changes document to generate a … representation by determining a template model from a template library to synthesize the XML changes document (Examiner notes that “to generate a bill representation by determining a template model from a template library to synthesize the XML changes document” is written as intended use. Examiner interprets current process as goal of the analyzing step is to generate a bill representation, whereas the template model is interpreted as formatting instruction associated with template. Good teaches reviewing a subset of changes include determining segments of a document affected by a change, viewing the current state of a segment, viewing formatting instructions associated with a change as described at ¶ [0023], while generating the document utilizes template, content and formatting instructions as described at ¶ [0027].); and 
presenting the … representation … in a format required … (Examiner notes that “to a legislature of a jurisdiction” is written as intended use. id. at ¶ [0031], information associated with an applied change is passed from data update engine to layout application instead of rendering engine. Interfaces may be designed based on existing interfaces, the complexity associated with a particular interface, a desired feature, or the effort required to modify existing devices.).” However, Good does not explicitly teach “at least one provision of law to be changed”, “provision of law”, “to a legislature of a jurisdiction … by the jurisdiction” and “bill”.
Lyte is in the same field of a legal path analysis framework (Lyte, at Abstract) that the system can provide all the parts of the laws and regulations that are going to be amended by this law or that are based on this law, further, the provenance of changes is represented so that views of the data can demonstrate the magnitude of changes that a given law can create as described at ¶¶ [0069]-[0070], and Congress can pass various bills which become public laws and a part of the U.S.C., the changes to the U.S.C. can create and eliminate agencies, modify their funding, and/or expand or contract their jurisdiction, and federal agencies must update their rules and regulations in the Code of Federal Regulations (C.F.R.) to abide by any changes to the U.S.C. as described at ¶ [0002]. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Good’s method with provision of lay to be changed and present to Congress to pass the bill to change U.S.C. as taught by Lyte because federal agencies need to identify any updates to the law and implement them into their regulations and policies (Lyte, at ¶ [0004]).

Regarding claim 7, Good in view of Lyte teaches all the limitations of independent claim 6. Good further teaches “input received through a graphical user interface (Good, at ¶ [0033], teaches a user may use an input device (such as a stylus or a mouse) to select a change via the interface.)” However, Good does not explicitly teach “the method further comprising receiving the at least one provision of law to be included in the snapshot document from … , wherein a search is conducted for the at least one provision of law through the graphical user interface, further wherein the at least one provision of law is selected through the graphical user interface, and further wherein the at least one provision of law is inserted into the snapshot document through the graphical user interface.”
Lyte is in the same field of a legal path analysis framework (Lyte, at Abstract) that creating a citation network comprising a node for at least one title of the Code of Laws of the United States of America (U.S.C.) (id. at ¶ [0007]), an analyst can also use search tools in PolicyNet to search for documents (id. at ¶ [0068]), querying the text of the bill, and extracting the citations to the U.S.C. From there, an algorithm is used to find, replace, and amend the contents of the relevant U.S.C. sections with the new bill text (id. at ¶ [0074]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Good’s method with receiving at least one provision of law, a search is conducted for the at least one provision of law through interface, the at least one provision of law is selected and inserted into the new bill as taught by Lyte because when a bill is in Congress, it cites the existing law it will amend, and agencies often have to analyze the potential impact of a bill or new law on their own regulations and policies (Lyte, at ¶ [0074]).

Regarding claim 8, Good in view of Lyte teaches all the limitations of independent claim 6. Good further teaches “wherein the at least one insertion or deletion to the snapshot document is made in-line in-context to the text of the provision of law (Good, at ¶ [0062], Data in a segment between the beginning and end marker is deleted, using the XML structure with format attributes, graphics for a segment are regenerated and inserted between beginning and end markers.).”

Regarding claim 9, Good in view of Lyte teaches all the limitations of independent claim 6. However, Good does not explicitly teach “wherein the change set metadata includes at least one of a description of a legal effect to be accomplished by the change set, a dependency of the change set, or effectivity rules for the change set.”
Lyte is in the same field of a legal path analysis framework (Lyte, at Abstract) that trace and visualize the path of changes to the United States Code (U.S.C.) and Code of Federal Regulations (C.F.R) as well as highlight federal agencies that are ultimately affected by these changes in the legal system (id. at ¶ [0005]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Good’s method with legal effect to be accomplished by the change as taught by Lyte because changes to the U.S.C. can create and eliminate agencies, modify their funding, and/or expand or contract their jurisdiction (Lyte, at ¶ [0002]).

Regarding claim 10, Good in view of Lyte teaches all the limitations of independent claim 6. Good further teaches “wherein each change set includes all insertions and deletions having a same legal effect (Good, at ¶ [0034], if the change is inserting new content in a segment, old content used to fill in the segment is deleted, a user instruction is an instruction to show which segments of the document would be affected by a change.).”

Regarding claim 11, Good in view of Lyte teaches all the limitations of independent claim 6. However, Good does not explicitly teach “wherein the formalized legal reference is determined based on a legal citation for the provision of law.”
Lyte is in the same field of a legal path analysis framework (Lyte, at Abstract) that if the law is in the citation network, then the system can provide the parts of the U.S.C. that the law cites and the links to the various other legal texts that are connected to that node via edges (id. at ¶ [0069]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Good’s method with the formalized legal reference is determined based on a legal citation for the provision of law as taught by Lyte because bill changes to the U.S.C. can create and eliminate agencies, modify their funding, and/or expand or contract their jurisdiction (Lyte, at ¶ [0002]).

Regarding claim 12, Good in view of Lyte teaches all the limitations of independent claim 6. Good further teaches “wherein synthesizing the XML changes document includes mapping the hierarchical internal data structure to the determined template model (Good, at ¶¶ [0036]-[0038], update marker is associated with a segment used to automatically generate a document, various expression used to detect the presence of a change to an associated segment, the XPATH expressions reference the hierarchy of an Extensible Markup Language (XML) document while the data used to generate the document includes template and formatting instructions as described at ¶ [0027].).”

Regarding claim 13, Good in view of Lyte teaches all the limitations of independent claim 6 and its dependent claim 12. However, Good does not explicitly teach “wherein the mapping structures a set of jurisdiction specific language to the changes created in the updated snapshot document.”
Lyte is in the same field of a legal path analysis framework (Lyte, at Abstract) that the text specific of the lowest-level elements of any document can be recalled and associate that text with higher-level parents as needed to reproduce as little or as much of the document as desired (id. at ¶ [0055]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Good’s method with the mapping directs a set of jurisdiction specific language to the changed created in the text with higher-level parents as taught by Lyte because the lowest-levels available can be used to maximize the precision of the policy reference system, and roll up to a higher-level in post-processing when consistency across corpora or comparison to other studies is the goal (Lyte, at ¶ [0055]).

Independent claim 14 is directed towards a system equivalent to a method found in claim 6, and is therefore similarly rejected.

Claims 15-19 are directed towards a system equivalent to a computer-implemented method found in claims 7-11 respectively, and are therefore similarly rejected.
Claim 20 is directed towards a system equivalent to a method found in claims 12 and 13, and is therefore similarly rejected.

Allowable Subject Matter
Claims 1-5 are allowed.

The following is an examiner’s statement of reasons for allowance: independent claim 1 describes 1) more detailed and specific ways to generate bill representation including constructing an hierarchical data structure includes in-line text changes, a reference to a location, and dependencies compare to other independent claims, 2) each in-line change set should represents a different legal effect, wherein each change set groups each in-line change to the same legal effect, and 3) clustering adjacent changes for each change set together to create an enumerated list of changes for each change set. These limitations of the independent claim 1 in conjunction with other features of the dependent claims are not taught nor suggested by the prior art made of record. Therefore, the claims 1 to 5 hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249. The examiner can normally be reached Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/           Supervisory Patent Examiner, Art Unit 2144